Title: Sidi Haj Tahar Ben Abdulhaq Fennish to the American Commissioners, [28 June 1786]
From: Fennish, Sidi Haj Tahar Ben Abdulhaq
To: American Commissioners


     
      
       [28 June 1786]
      
      Translation of the within Letter from his Excellcy. Sidi Hadg Taher Ben Abdelhack Fennish to their Excellcies: John Adams and Thomas Jefferson Esqrs.—
      Grace to God who is the Sole unity Whose Kingdom is the Only Existing one
      To their Excellencies John Adams and Thomas Jefferson Esqrs. This is to Acquaint You that I am ordered by the Emperor my Master (whom God preserve) to Acknowledge the receipt of your Letter, Sign’d at London and Paris on the first and Eleventh of October 1785, which has been delivered, into his own hands by the Hoñble Thomas Barclay Esqr. who Came to this Court, in order to negociate an Amicable Peace between My Master (whom God preserve) and all his Dominions, and those of the united States of America. This Matter has been happily concluded to the Satisfaction of all Parties, The Contents of this Treaty, you will learn from your Envoy the Said Thomas Barclay, to whom His Imperial has delivered it, together with á Letter for the united States;—
      I have likewise His Imperial Majesty’s Orders to assure you of his entire Aprobation of the Conduct of your Envoy, who has behaved himself with integrity and honor Since his arrival in our Country appearing to be á Person of good understanding, and therefore His Imperial Majesty has been Graciously pleased to give him two honorable favourable and unparalleled audiences, Signifying his Majesty’s perfect Satisfaction at his Conduct;
      
      As I am Charged with the affairs of your Country at this Court, I Can assure you, that I will do all That lies in my power to promote the friendly intercourse that is So happily begun; And of the assistance I have already given in your affairs, your Envoy will acquaint You, and Concluding I do Sincerely remain, Morocco the first day of the blessed Month of Ramadan 1200,— / (Sign’d) the Servt. of the King My Master— / whom God preserve—
      
       Taher Ben Abdelhack Fennish
      
     
     
      I do hereby certify that the above is á true Translation from the arabic Language of the annexed Letter, Morocco the 16th. July 1786
      
       Isaac Cardozo Nuñez
      
     
    